DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 06/13/2022 has been entered. Claims 1-20 remain pending in the application. Claim 20 is restricted and withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-6, 8, 13, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (US 5454186 A) in view of Hawley et al. herein Hawley (CA 2533004 A1).
For claim 1, Gang teaches:
A pest control device comprising: (abstract and figs)
a base (Fig 1+3+4+6, Ref 1)
and a lip that projects outwardly from (Fig 1+3+4+6, Ref 3)
and a lid that is releasably securable to the base and has a cover portion  (Fig 1-9, Ref 6)
and one or more supports that project outwardly from the cover portion; (Fig 1-9, Ref 4)
and the lid is configured such that when the glue board is disposed on the base and the lid is secured to the base, the support(s) are disposed on the glue board and the cover portion is disposed above the lip. (Fig 6, see how the supports 4 are disposed on the glue board 2 when the cover portion 6 is disposed above the lip 3)
Gang doesn’t teach:
a base having a recessed portion 
and a lip that projects outwardly from and surrounds the recessed portion such that the base defines a recess; 
where: the recessed portion is configured to receive a glue board having a maximum thickness that is less than or equal to 90% of a maximum height of the lip, measured in a direction perpendicular to the recessed portion; 
and the lid is configured such that when the glue board is disposed on the recessed portion and the lid is secured to the base, the support(s) are disposed on the glue board and the cover portion is disposed above the lip.
Hawley teaches:
A pest control device comprising: (abstract and figs)
A base having a recessed portion (Fig 7, Ref 12 “the top surface of top wall 13”)
and a lip that projects outwardly from and surrounds the recessed portion such that the base defines a recess; (Fig 7, Ref 14)
where: the recessed portion is configured to receive a glue board having a maximum thickness that is less than or equal to 90% of a maximum height of the lip, measured in a direction perpendicular to the recessed portion; (Fig 7, Ref 17, see how the glue board has a maximum thickness less than 90% of the height of the lip 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base portion of Gang such that it comprises a recessed portion to receive the glue board as taught by Hawley to secure and maintain the glue board in place without the possibility of it to fall out of place.  
Therefore the combination of Gang and Hawley teach: 
and the lid is configured such that when the glue board is disposed on the recessed portion and the lid is secured to the base, the support(s) are disposed on the glue board and the cover portion is disposed above the lip. (The combination of the lid of Gang with the modified recessed portion of Hawley)
For claim 2, Gang as modified by Hawley further teaches:

    PNG
    media_image1.png
    75
    310
    media_image1.png
    Greyscale

where each of the support(s) comprises: a sidewall that projects outwardly from the cover portion; (see annotation above for sidewall that projects outwardly from the cover portion 6)
and one or more feet, each extending from the sidewall and having a lower surface such that, (see annotation above for foot that extends from the sidewall and has a lower surface on the bottom adjacent to 2)
 when the glue board is disposed on the recessed portion and the lid is secured to the base, the lower surface is disposed on the glue board and is substantially parallel to the recessed portion. (see annotation above how the lower surface is disposed on the glue board 2 and is parallel to the recessed portion below the glue board)
For claim 3, Gang as modified by Hawley further teaches:

    PNG
    media_image1.png
    75
    310
    media_image1.png
    Greyscale

where for each of the support(s) the one or more feet are disposed above a lower surface of the sidewall such that, (see the lower surface of the sidewall disposed above the feet longitudinally)
when the glue board is disposed on the recessed portion and the lid is secured to the base, the lower surface of the sidewall is disposed on the recessed portion. (see how the lower surface of the sidewall is disposed on the glue board and when modified with the recessed portion of Hawley disposed on the recessed portion) 
For claim 4, Gang as modified by Hawley further teaches:

    PNG
    media_image2.png
    225
    338
    media_image2.png
    Greyscale

where: the cover portion comprises a periphery (see perimeter of cover 6)
having: two widthwise edges extending in a first direction; (see annotation above for widthwise edges on both sides extending in a first direction)
 two lengthwise edges extending in a second direction perpendicular to the first direction; (see annotation above for lengthwise edges on both sides extending in a second direction perpendicular to the first direction)

    PNG
    media_image3.png
    110
    203
    media_image3.png
    Greyscale

and four corners, (see four corners in Fig 3)
each of which connects one of the widthwise edges to one of the lengthwise edges; (see how the corners connect one widthwise edge to the lengthwise edge)
and for at least one of the support(s), the sidewall extends along at least a portion of the periphery. (see how the supports 4 extend along a portion of the periphery of cover 6)
For claim 5, Gang as modified by Hawley further teaches:
where each of the widthwise and lengthwise edges is linear. (see how the edges are linear)
For claim 6, Gang as modified by Hawley further teaches:
where: the one or more supports comprise two or more supports; (see four depicted supports 4)

    PNG
    media_image3.png
    110
    203
    media_image3.png
    Greyscale

and for each of at least first and second ones of the supports, (see the first and last reference 4)
the sidewall extends along at least one of the corners such that along at least a portion of at least one of the lengthwise edges, (see how the sidewall extends along at least one corner and a lengthwise edge)
the lid defines a gap between the first and second supports. (see the gaps between the first and second supports in Fig 3)
For claim 8, Gang as modified by Hawley further teaches:

where for each of the first and second supports the one or more feet comprise two or more feet. (see the feet of each support 4)
For claim 13, Gang as modified by Hawley further teaches:
where the cover portion is planar. (see how cover portion 6 is planar)
For claim 15, Gang doesn’t teach but Hawley further teaches:
where the cover portion and the sidewall(s) are unitary. (“downwardly extended legs 27 joined to rim 26”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover portion and sidewalls of Gang such that they were unitary as taught by Hawley to prevent the loss of the sidewalls during use. 
For claim 18, Gang as modified by Hawley further teaches:
where: the base portion comprises opposing upper and lower surfaces, (Fig 6, see opposing sides of 1)
the upper surface disposed within the recess; (see upper surface that receives the glue board 2 modified with the recess portion of Hawley)
and an adhesive backing is disposed on the lower surface of the recessed portion. (Fig 9, Ref 8)
Gang is silent as to the base portion having a recessed portion having an upper surface disposed within the recess. Hawley discloses the recessed portion as modified above. 
For claim 19, Gang as modified by Hawley further teaches:
comprising the glue board, (Fig 2-3, 6, Ref 2)
where the glue board is disposed on the recessed portion (the glue board is disposed on the recess portion as modified with Hawley above)
and the lid is secured to the base such that the support(s) are adhered to the glue board. (Fig 6, see how the lid 6 is secured to the base 1 such that the supports 4 are adhered to the glue board 2)
Claim(s) 7, 9, 10, 11, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (US 5454186 A) in view of Hawley et al. herein Hawley (CA 2533004 A1) and in view of Spragins (US 6618983 B1).
For claim 7, Gang as modified by Hawley further teaches:

    PNG
    media_image4.png
    225
    338
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    110
    203
    media_image3.png
    Greyscale

where for each of the first and second supports the sidewall extends along a respective one of the widthwise edges, two of the corners,  (see annotation above, two corners how each of the first and second supports extend along one of the widthwise edge, two of the corners)
along a portion of each of the lengthwise edges, the lid defines a gap between the first and second supports. (see the gaps present between supports 4) 
Gang as modified doesn’t teach:
and a portion of each of the lengthwise edges such that, 
Spragins teaches:
A pest control device (abstract and figs)
A cover (Fig 2, Ref 34) 
A first and second support (Fig 2, Ref 102)
A sidewall (Fig 2, see sidewall of Ref 102)
A lengthwise edge and a widthwise edge of the cover (see fig 1)
where for each of the first and second supports the sidewall extends along a portion of each of the lengthwise edges (see how the first and second supports 108 on each side extend along a portion of the lengthwise edge)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second supports of Gang such that they extend along a portion of each of the lengthwise edges as taught by Spragins to provide for structural support for the control device along its edges. 
For claim 9, Gang as modified by Hawley doesn’t teach but Spragins further teaches:
where the cover portion defines one or more openings. (Fig 2, Ref 112)
For claim 10, Gang as modified by Hawley doesn’t teach:
where: the cover portion defines one or more openings; and each of the opening(s) is disposed over a respective one of the one or more feet.
Spragins further teaches:
where: the cover portion defines one or more openings; (Fig 2, Ref 112)
 and each of the opening(s) is disposed over a respective one of the one or more feet. (see how the openings 112 on each side are disposed over the one or more feet 108 of the support 102)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover portion of Gang such that it comprised openings disposed over the feet as taught by Spragins to provide an opening that is sufficiently great to permit insects into the station (col 10, ln 1-2). 
For claim 11, Gang as modified by Hawley doesn’t teach but Spragins further teaches:
where each of the opening(s) has an area that is within 10% of the area of the lower surface of the foot over which the opening is disposed. (Fig 2, see how the openings 112 have an area that is within 10% of the area of the lower surface of the foot 108 which the opening 112 is disposed) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover portion of Gang such that it comprised openings disposed over the feet as taught by Spragins to provide an opening that is sufficiently great to permit insects into the station (col 10, ln 1-2). 
For claim 12, Gang as modified by Hawley teaches:

    PNG
    media_image1.png
    75
    310
    media_image1.png
    Greyscale

where each of the support(s) comprises: a sidewall that projects outwardly from the cover portion; (see annotation above for sidewall that projects outwardly from the cover portion 6)
and one or more feet, each extending from the sidewall and having a lower surface such that, (see annotation above for foot that extends from the sidewall and has a lower surface on the bottom adjacent to 2)
 when the glue board is disposed on the recessed portion and the lid is secured to the base, the lower surface is disposed on the glue board and is substantially parallel to the recessed portion. (see annotation above how the lower surface is disposed on the glue board 2 and is parallel to the recessed portion below the glue board)

    PNG
    media_image2.png
    225
    338
    media_image2.png
    Greyscale

the cover portion comprises a periphery (see perimeter of cover 6)
having: two widthwise edges extending in a first direction; (see annotation above for widthwise edges on both sides extending in a first direction)
 two lengthwise edges extending in a second direction perpendicular to the first direction; (see annotation above for lengthwise edges on both sides extending in a second direction perpendicular to the first direction)

    PNG
    media_image3.png
    110
    203
    media_image3.png
    Greyscale

and four corners, (see four corners in Fig 3)
each of which connects one of the widthwise edges to one of the lengthwise edges; (see how the corners connect one widthwise edge to the lengthwise edge)
and for at least one of the support(s), the sidewall extends along at least a portion of the periphery. (see how the supports 4 extend along a portion of the periphery of cover 6)
Gang as modified by Hawley and Spragins doesn’t teach:
the one or more openings comprise four or more openings; and for each of at least four of the openings, at least a portion of the opening is defined by a respective one of the corners of the periphery. (Gang as modified by Spragins discloses an opening as claimed)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cover of Gang as modified by the opening of spragins such that it comprises four or more openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to do is to provide an opening above each support to i to permit insects into the station (Spragins col 10, ln 1-2).
For claim 14, Gang as modified by Hawley and Spragins teaches:
where a surface of the cover portion has an area that is between 80% and 95% of the area of the recessed portion. (The combination of the cover of Gang modified with the openings of Spragins and the recess portion of Hawley discloses a surface of the cover portion having an area that is between 80% and 95% of the area of the recess portion)
Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (US 5454186 A) in view of Hawley et al. herein Hawley (CA 2533004 A1) and in further view of Mccutchan (EP 2745688 A1).
For claim 16, Gang as modified doesn’t teach:
where: the base comprises two or more tabs, each projecting outwardly from the lip; and the lid comprises two or more receptacles, each coupled to a respective one of the widthwise edges and configured to receive a respective one of the tabs to secure the lid to the base. 
Mccutchan teaches:
where: the base comprises two or more tabs, (Fig 1, Ref 22a-22d)
each projecting outwardly from the lip; (see how the tabs project outwardly from the lip of 6)
and the lid comprises two or more receptacles, (Fig 1, Ref 18a-18d)
each coupled to a respective one of the widthwise edges and configured to receive a respective one of the tabs to secure the lid to the base. (para0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base and lid of Gang as modified such that it comprises tabs and receptacles as taught by Mccutchan to provide for an easily removably connection between the lid and base. 
Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (US 5454186 A) in view of Hawley et al. herein Hawley (CA 2533004 A1) and in view of Spragins (US 6618983 B1) as applied to claim 10 and in further view of Mccutchan (EP 2745688 A1).
For claim 17, Gang as modified doesn’t teach:
where: the base comprises two or more tabs, each projecting outwardly from the lip; and the lid comprises two or more receptacles, each coupled to a respective one of the widthwise edges and configured to receive a respective one of the tabs to secure the lid to the base. 
Mccutchan teaches:
where: the base comprises two or more tabs, (Fig 1, Ref 22a-22d)
each projecting outwardly from the lip; (see how the tabs project outwardly from the lip of 6)
and the lid comprises two or more receptacles, (Fig 1, Ref 18a-18d)
each coupled to a respective one of the widthwise edges and configured to receive a respective one of the tabs to secure the lid to the base. (para0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base and lid of Gang as modified such that it comprises tabs and receptacles as taught by Mccutchan to provide for an easily removably connection between the lid and base. 
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that Gang lacks a reason to modify the base. Applicant argues in pg. 8-9:
However, the Office has failed to show or establish that Gang does not adequately secure an adhesive to the base of the insect trap. To the contrary, Gang indicates that the base can itself be a glue board-a piece of cardboard with adhesive applied to the cardboard (see Gang at 2:36- 40). And Gang discloses that its bridges 4 are engaged directly with the adhesive of the base. As a result, the Office's purported motivation to modify Gang is a non sequitur. There is no apparent reason to modify Gang's base to include a recess to retain the glue board, because Gang's glue board is the base 1 itself and is directly adhered to Gang's bridges. 
This is not found persuasive. Firstly, it is noted that Gang’s glue board is not the base 1 itself but the adhesive 2 that is adhered to the base. The examiner is not relying on the embodiment where the base itself is a piece of adhesive tape. The base 1 is a piece of cardboard with an adhesive 2 applied thereon but not at its edges 3. Additionally, the glue board is only functionally recited in claim 1-18. 
Applicant further argues:
Accordingly, it would not have been obvious to modify Gang's base 1 (also Gang's glue board) to have a recessed portion because Gang has not been shown to have an issue with a glue board or adhesive to its base. One of skill in the art would not have been motivated by a problem that was non-existent. 
This is not found persuasive. The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143). In this case, the known technique is comprising a recessed portion to hold a glue board to facilitate easier applying/holding of the glue board. One of ordinary skill in the art would have been capable of applying a recessed portion to the base of Gang that is ready for improvement and the results would have been predictable.  It is obvious to modify the base 1 of Gang to comprise a recess as taught by Hawley because having the recessed portion creates elevated sidewalls would facilitate easier applying of the adhesive onto the base of Gang since the area of the base onto which the glue board is placed is defined by a change in shape within the base. Additionally, Gang teaches “Peripheral edges of the base are not coated with adhesive so that insects caught by the trap are caught once they have crawled inside the trap, to prevent the unsightly appearance of insects hanging outside the trap.” Modifying the base to have a recessed portion further enhances this feature because the caught insects would not only be located inside of the trap but also deeper within the base due to the recessed portion. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the limitations met and the rejection maintained. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643